FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH KEMP,                                      No. 12-16259

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02002-PMP-
                                                 VCF
  v.

HOWARD SKOLNIK, Director of                      MEMORANDUM *
NDOC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       California state prisoner Keith Kemp appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging violations of various

rights stemming from his placement in segregated housing. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for

failure to exhaust administrative remedies. Wyatt v. Terhune, 315 F.3d 1108, 1117

(9th Cir. 2003). We affirm.

      The district court properly dismissed Kemp’s claims alleging improper

classification and retaliatory transfer because Kemp failed to exhaust his

administrative remedies prior to filing suit. See Woodford v. Ngo, 548 U.S. 81, 85,

93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

      Because Kemp does not raise any arguments regarding the district court’s

dismissal of the remaining counts of his Sixth Amended Complaint, he waives any

such challenge on appeal. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.

1994) (“We review only issues which are argued specifically and distinctly in a

party’s opening brief. We will not manufacture arguments for an appellant, and a

bare assertion does not preserve a claim . . . .” (internal citation omitted)).

       The district court did not abuse its discretion by denying Kemp’s untimely

motion for an extension of time to oppose defendants’ motion to dismiss. See

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258-59 (9th Cir. 2010) (setting

forth the standard of review for extension requests.)




                                            2                                     12-16259
      The district court did not abuse its discretion by denying Kemp’s motion for

reconsideration because Kemp failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth the standard of review and grounds for reconsideration).

      Kemp’s contention that the district court improperly denied his motions for a

preliminary injunction and a temporary restraining order requesting access to the

prison law library and legal assistance is unpersuasive.

      AFFIRMED.




                                          3                                     12-16259